Citation Nr: 1205151	
Decision Date: 02/10/12    Archive Date: 02/23/12	

DOCKET NO.  09-33 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for the residuals of radiation exposure.

4.  Entitlement to service connection for kidney stones.

5.  Entitlement to service connection for the residuals of asbestos exposure.

6.  Entitlement to service connection for a chronic respiratory disorder, to include a collapsed lung, chronic obstructive pulmonary disease, and asthma.  

7.  Entitlement to service connection for obstructive sleep apnea.

8.  Entitlement to service connection for arrhythmias, claimed as palpitations of the heart.

9.  Entitlement to service connection for headaches.

10.  What evaluation is warranted for gastroesophageal reflux disease, initially evaluated as 10 percent disabling from September 11, 2007.

11.  What evaluation is warranted for the residuals of traumatic injury to the left (minor) hand, initially evaluated as noncompensably disabling from September 11, 2007. 


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to December 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2008 and July 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  During the course of a videoconference hearing before the undersigned Veterans Law Judge in March 2011.  

The appeal concerning claims of entitlement to service connection for the residuals of asbestos exposure, a respiratory disorder (to include a collapsed lung, chronic obstructive pulmonary disease, and asthma), obstructive sleep apnea, a left ear hearing loss, arrhythmias (claimed as palpitations of the heart), and headaches; as well as a claim of entitlement to an initial compensable evaluation for the residuals of a traumatic left hand injury, is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is warranted on your part.  


FINDING OF FACT

During the course of a videoconference hearing before the undersigned Veterans Law Judge in March 2011, the Veteran requested to withdraw the issues of entitlement to service connection for a left shoulder disorder, a right ear hearing loss, residuals of radiation exposure, and kidney stones; as well as the issue of entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issues of entitlement to service connection for a left shoulder disorder, a right ear hearing loss, residuals of radiation exposure, and kidney stones; as well as the issue of entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease have been met.  38 U.S.C.A. §§ 5103, 5103A, 5103(a), 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 38 C.F.R. § 20.202, 20.204(b)(c) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c). 

In the present case, at the time of a videoconference hearing before the undersigned Veterans Law Judge in March 2011, the Veteran withdrew from consideration the issues of entitlement to service connection for a left shoulder disorder, a right ear hearing loss, residuals of radiation exposure, and kidney stones; as well as the issue of entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease.  As the Veteran has withdrawn his appeal regarding those issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed without prejudice.  


ORDER

The appeal as to the issues of entitlement to service connection for a left shoulder disorder, a right ear hearing loss, residuals of radiation exposure, kidney stones; and the issue of entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease, is dismissed.  


REMAND

The Veteran claims entitlement to service connection for a left ear hearing loss, residuals of asbestos exposure, a chronic respiratory disorder (to include a collapsed lung, chronic obstructive pulmonary disease, and asthma), obstructive sleep apnea, arrhythmias (claimed as palpitations of the heart), and headaches; as well as entitlement to an initial compensable evaluation for the residuals of a traumatic injury to the left hand.  In pertinent part, it is contended that all of the disabilities for which the Veteran seeks service connection had their origin during his period of active military service.  In the alternative, it is contended that the Veteran's current headache disorder is causally related to his service-connected degenerative changes of the cervical spine.  Finally, it is contended that current residuals of a traumatic left hand injury are more severely disabling than presently evaluated, and productive of a greater degree of impairment than is reflected by the noncompensable evaluation now assigned.  

As regards the Veteran's claimed respiratory disorders service treatment records show evidence of treatment for "pleural irritation" and bronchitis, as well as asthma (which may have preexisted the Veteran's entry upon active service), and a left pneumothorax which occurred during the course of a Nissen fundoplication procedure in June 1995.  Radiographic studies of the Veteran's chest conducted in August 1996, were significant for being consistent with "some chronic obstructive pulmonary disease changes."  

Regarding the Veteran's claimed "arrhythmias," service treatment records show evidence of treatment for "benign" palpitations and/or tachycardia, as well as "noncardiac" chest pain.  Moreover, those same records show evidence on more than one occasion of complaints of and/or treatment for headaches.  Significantly, while the Veteran argues that his current headache disorder had its origin during his period of active military service, he argues in the alternative that the headache disorder is causally related to cervical degenerative changes.  This latter argument has not yet been addressed by the RO in the context of the Veteran's claim for service connection.

Since the time of the Veteran's discharge from service, he has received diagnoses of and/or treatment for "palpitations," as well as "acute" bronchitis, asthma, obstructive sleep apnea, and a "history" of chronic obstructive pulmonary disease.  Moreover, following an outpatient respiratory consultation in December 2008, the Veteran's private physician indicated that, while there appeared to be "no overt asbestos lung disease," by way of history/examination or pulmonary function tests, the Veteran might have "asbestos-related lung disease where asbestos may have left its footprint with no physiologic impairment."  Such a statement raises some question as to the exact nature and etiology of the Veteran's current respiratory disorder.  Significantly, the Veteran has yet to undergo a VA respiratory examination to determine the exact nature and etiology of any diagnosed respiratory/pulmonary disability.  Nor has the Veteran undergone a VA examination or examinations for the purpose of determining the nature and etiology of any diagnosed arrhythmias or headaches.  Under the circumstances, the Board is of the opinion that additional development in the form of VA examinations would be appropriate prior to a final adjudication of the Veteran's claims for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the Veteran's claim for an increased evaluation for the residuals of traumatic injury to the left hand, the Veteran last underwent a VA examination for the purpose of determining the severity of that disability in May 2008, at this point, more than three years ago.  Moreover, since the time of that examination, and, most particularly, during the course of the aforementioned videoconference hearing in March 2011, the Veteran has voiced continued complaints of functional impairment in his left hand.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Finally, since the December 2010 supplemental statement of the case the Board has received additional service medical facility and private treatment records.  Significantly, those records have not yet been considered by the RO in the context of the Veteran's current claims.  Absent a waiver from the appellant that evidence must be referred to the agency of original jurisdiction for initial review.  As there exists no written waiver, as required by regulation, further development is required,  38 C.F.R. § 20.1304(c) (2011).  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should furnish the Veteran and his accredited representative copies of all pertinent laws and regulations governing the award of service connection on a secondary basis.  In addition, the RO/AMC should review the Veteran's claims file, and ensure that the Veteran is sent a corrected VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which advises him of the evidence and information necessary to prevail on his claim for service connection for a chronic headache disorder, on either a direct or secondary basis.  

2.  Any pertinent VA or other inpatient or outpatient treatment records prepared since May 2011 should be obtained and incorporated in the Veteran's claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  All attempts to procure those records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  In addition, the Veteran and his representative should be informed of any such problem.  

3.  The Veteran should then be afforded VA respiratory/pulmonary, cardiovascular, neurologic, and orthopedic examinations in order to more accurately determine the exact nature and etiology of any diagnosed respiratory disorder, arrhythmia/palpitation, and/or headache disorder; as well as the current severity of his any residuals of a traumatic left hand injury.  The Veteran is to be notified that it is his responsibility to report for these examinations and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination or examinations without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained showing that notice scheduling the examinations was sent to the Veteran's last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the respiratory/pulmonary examination, the examiner should offer an opinion as to whether the Veteran currently suffers from a chronic, clinically identifiable respiratory/pulmonary disorder, including chronic obstructive pulmonary disease, asthma, obstructive sleep apnea, and/or residuals of a collapsed lung, and, if so, whether such disability or disabilities at least as likely as not had their origin during, or are in some way the result of, the Veteran's period of active military service, to include as the residual of exposure to asbestos.

Following completion of the cardiovascular examination, the examiner should offer an opinion as to whether the Veteran currently suffers from a chronic, clinically identifiable cardiovascular and/or heart disorder, including one characterized by arrythmias and/or palpitations, and, if so, whether such disability at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  

Following completion of the neurologic examination, the examiner should offer an opinion as to whether the Veteran currently suffers from a chronic, clinically identifiable headache disorder, and, if so, whether that disorder at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  Should it be determined that the Veteran does, in fact, suffer from a chronic headache disorder, but that such disorder did not have its origin during the Veteran's period of active military service, and additional opinion is requested addressing whether any diagnosed headache disorder is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's degenerative changes of the cervical spine.  

Following completion of the orthopedic examination, and in accordance with the latest AMIE worksheets for rating hand/finger disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of any residuals of a traumatic left hand injury.  The examiner should specifically address the nature and extent of any limitation of motion, functional loss associated with pain, weakened movement, excess fatigability, swelling, deformity, or atrophy of disuse.  The examiner should also discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  In addition, the examiner should inquire as to whether the Veteran experiences flare-ups associated with his service-connected residuals of traumatic injury to the left hand.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.

A complete rationale must be provided for any opinion offered.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  

4.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures at once.  

5.  The RO/AMC should then readjudicate the Veteran's claims for service connection for a left ear hearing loss; residuals of asbestos exposure; a respiratory disorder, to include a collapsed lung, chronic obstructive pulmonary disease, and asthma; obstructive sleep apnea; arrythmias, claimed as palpitations of the heart; and a chronic headache disorder, as well as entitlement to an initial compensable evaluation for residuals of traumatic left hand injury.  This adjudication should specifically include consideration of the aforementioned evidence (including service medical facility and private treatment records) received subsequent to the December 2010 Supplemental Statement of the Case.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claims for benefits since December 2010.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


